



SEPARATION AND RELEASE AGREEMENT




This Separation and Release Agreement (this “Agreement”) is made and entered
into as of the date of last execution below, between Del Taco LLC, a California
limited liability company (the “Company”) and David A. Pear, an Arizona resident
(the “Employee”). The Company and the Employee entered into that certain
Severance Agreement dated January 30, 2012. The following confirms the terms and
conditions of a mutually agreed upon Separation Package and Release of Claims
between the Company and Employee pursuant to the Severance Agreement.


1.Separation of Employment. Employee is currently employed by the Company as its
Senior Vice President of Operations. Employee’s last day of employment with the
Company will be September 27, 2019 (the “Separation Date”). On the Separation
Date and thereafter, Employee will have no authority to act on behalf of the
Company or any related or affiliated entity in any capacity. Employee will
receive all salary and benefits up to and including the Separation Date.
Employee will also receive payment for all accrued and unused vacation as of the
Separation Date.
2.    Consideration. In consideration for this Agreement, the Company will:
(a)    Separation Pay. Pay the Employee continuation payments (unless the
Employee revokes this Agreement within the revocation period discussed below)
for fifty-two (52) weeks at Employee’s current bi-weekly salary rate of Eleven
Thousand Six Hundred Twenty-Seven Dollars and Six Cents ($11,627.06) for a total
of Three Hundred Two Thousand Three Hundred Three Dollars and Fifty-Six Cents
($302,303.56), minus legally required state and Federal payroll deductions plus
a pro-rata portion of Employee’s bonus paid in fiscal 2018 for a total of One
Hundred One Thousand Two Hundred Twenty-Five Dollars and Seventy Cents
($101,225.70), minus legally required state and Federal payroll deductions. The
sum of the salary continuation payments and pro-rata bonus equals Four Hundred
Three Thousand Five Hundred Twenty-Nine Dollars and Twenty-Six Cents
($403,529.26)(the “Separation Pay”), minus legally required state and Federal
payroll deductions. The Separation Pay will be paid in accordance with the
Company’s payroll cycle in twenty-six (26) equal bi-weekly installments,
beginning with the first payroll after the Effective Date of this Agreement, as
defined in paragraph 8 below.
(b)    Benefits. During the fifty-two (52) weeks following the Separation Date,
the Company will continue to provide insurance coverage to Employee and his
eligible covered dependents for medical, dental, and vision insurance, under the
Company’s benefit plan and under the same terms and conditions that would apply
to Employee during his employment with the Company (the “Benefits”).  Employee’s
contribution to said insurance coverage shall be deducted from the bi-weekly
payments set forth in Paragraph 2(a) above.
(c)    Employee represents and warrants that the Company has paid to Employee
all wages, accrued but unused vacation pay and other employee benefits of any
kind due to him by the Company as a result of Employee’s employment with and
separation from the Company, other than the amounts set forth in this Paragraph
2.
3.    Restricted Stock. Effective as of the Separation Date, all of the
restricted shares of common stock of Del Taco Restaurants, Inc. granted to the
Employee pursuant to that certain Restricted Stock Award Agreement dated June
30, 2016, pursuant to that certain Restricted Stock Award Agreement dated June
30, 2017, pursuant to that certain Restricted Stock Award Agreement dated as of
June 30, 2018, and pursuant to that certain Restricted Stock Award Agreement
dated July 16, 2019 (the “Restricted Stock Agreements”) that have not vested as
of the Separation Date shall terminate.
4.    Return of Property. Employee shall return to the Company on or before
October 4, 2019, all property of the Company which Employee has in his custody
or control, such as office equipment, forms, manuals, spreadsheets, vendor
files, franchise files, personnel files, or other confidential or proprietary
materials of the Company, whether in hard copy or electronic form. Employee
agrees that all such property belongs solely to the Company and he will not take
any such property or copies of such property at the time he leaves the Company’s
employment. Employee agrees to maintain all information regarding the Company’s
internal policies or procedures as strictly confidential and shall not disclose
them to third parties.
5.    Confidential Information. The Employee acknowledges that by reason of his
position with the Company, he has been given access to, without limitation,
proprietary and confidential business information, trade secret information,
sensitive financial data, personnel information, proprietary documents, and
similar confidential or proprietary materials or information respecting the
Company’s business, as well as new store development plans, sales and financial
information, marketing plans and employee data (the “Confidential Information”).
The Employee represents that he has held all such information confidential and
will continue to do so. The Employee hereby agrees that disclosure by him of the
above Confidential Information shall constitute and be treated as a material
breach of this Agreement and cause irreparable harm to the Company. The
Employee’s disclosure of Confidential Information in violation of this Paragraph
5 will entitle the Company to seek equitable relief, including preliminary
injunction and injunction, in addition to all other available remedies.
6.    Releases of Known and Unknown Claims. In consideration of the benefits
outlined above, and excepting only the obligations created in this Agreement,
Employee hereby releases and discharges the Company and its current and former
officers, directors, limited liability company managers, shareholders,
employees, representatives, attorneys and agents, as well as their predecessors,
parents, subsidiaries, affiliates, divisions, and successors in interest of and
from any and all claims, demands, liabilities, suits or damages of any type or
kind, whether known or unknown, including, without limitation, any and all
claims arising from or in any way related to Employee’s employment with the
Company, or the termination thereof.
This release specifically includes, without limitation, and to the full extent
permitted under the law, all claims for wages, benefits, vacation pay, wrongful
or unlawful discharge or demotion, the Option Award Agreement, breach of express
or implied contract, breach of implied covenant of good faith and fair dealing,
violation of public policy, intentional or negligent infliction of emotional
distress, intentional or negligent misrepresentation, retaliation, invasion of
privacy, defamation, fraud, misrepresentation, compensatory and/or other relief
relating to or in any way connected with the terms, conditions, and benefits of
employment, work related injuries that might be covered under the workers
compensation laws, discrimination or harassment based on race, color, sex,
religion, national origin, age, marital status, handicap and medical condition,
and/or all claims arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of 1967 as
amended by the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the Americans with Disabilities Act, COBRA, the
Employee Retirement Income Security Act of 1974 (“ERISA”), and/or violations of
any statutes, rules, regulations or ordinances whether federal, state or local.


It is understood and agreed that this release extends to all claims of whatever
nature, known or unknown, and includes all rights under Section 1542 of the
Civil Code of California, which provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Employee
expressly waives any and all rights and benefits against the Company conferred
upon him by the provisions of Section 1542 and acknowledges that this Agreement
also includes in its effect, without limitation, all claims that Employee does
not know or suspect to exist in his favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any and all such claims.
Employee further acknowledges that he is not suffering from any work related
injuries or ailments that would give rise to a claim under California’s Workers’
Compensation Act or any similar law.


7.    No Admission of Liability. By entering into this Agreement, the Company
and Employee do not suggest or admit to any liability to Company or Employee or
that they violated any law or any duty or obligation to each other.
8.    Right to an Attorney, Time to Consider, Revocation. Employee acknowledges
and agrees that he was provided twenty-one days to consider this Agreement and
to consult with counsel and the Company has advised Employee of his right to do
so. To the extent that Employee has taken less than twenty-one days to consider
this Agreement, Employee acknowledges that he has had sufficient time to
consider the Agreement and to consult with counsel and that Employee did not
desire additional time. The terms of this Agreement will not become effective or
enforceable for seven calendar days following the date of this Agreement’s
execution, during which time Employee may revoke this Agreement by notifying the
undersigned representative of the Company in writing by registered letter. This
Agreement will become effective on the eighth (8th) day after Employee signs
this Agreement (the “Effective Date”) if there has been no revocation.
9.    No Solicitation of Employees. Employee agrees that, for a period of two
years after the Effective Date, he will not directly or indirectly encourage or
solicit any employee of the Company, or any of its parent or subsidiary
companies, to terminate his or her employment for any reason, nor will he assist
others to do so.
10.    Confidentiality. The Company and Employee agree that neither they nor any
of their agents or representatives will disclose, disseminate and/or publicize,
or cause or permit to be disclosed, disseminated or publicized, the existence of
this Agreement, any of the terms of this Agreement, or the facts underlying this
Agreement, to any person, corporation, association or governmental agency or
other entity except: (1) to the extent necessary to report income to appropriate
taxing authorities; (2) to members of Employee’s immediate family; (3) in
response to an order of a court of competent jurisdiction or subpoena issued
under the authority thereof; or (4) in response to any inquiry or subpoena
issued by a state or Federal governmental agency; provided, however, that notice
of receipt of such judicial order or subpoena shall be immediately communicated
by Employee to the Company telephonically, and confirmed immediately thereafter
in writing, so that the Company will have the opportunity to assert what rights
it has to non-disclosure prior to Employee’s response to the order, inquiry or
subpoena. Notwithstanding anything else contained herein, the Company shall be
permitted to disclose information, on a need to know basis, to the Company’s
Board of Directors and members of management.
Employee also agrees not to disclose any confidential or proprietary information
pertaining to the business of the Company and/or its customers.
In addition, and unless otherwise prohibited by applicable law, Employee will
not voluntarily testify, support or lend aid to any claim or adverse action
against the Company by any person.


Employee agrees to direct any and all inquiries from prospective employers or
from any person or entity inquiring for employment or business related purposes
concerning the circumstances surrounding his employment with the Company, or the
termination thereof, to Jeanne Graves. Employee hereby authorizes Ms. Graves, or
her designated representative, to disclose to prospective employers or any
person or entity inquiring for employment or business-related purposes
concerning the circumstances surrounding Employee’s employment with the Company,
only the position Employee held with the Company and his dates of employment and
that it is the Company’s policy to disclose only the position held by the
subject employee and the dates the employee was employed by the Company.
Additionally, if authorized by Employee, the Company will disclose the salary
received by Employee at the time his employment terminated.


11.    Injunctive Relief and Other Remedies. Employee agrees that the harm to
the Company from any breach of Employee’s obligations under Paragraphs 5, 9 and
10 of this Agreement are difficult, if not impossible, to quantify and may be
wholly or partially irreparable. Thus, the Company may enforce such obligations
by seeking an injunction as well as by damages and other appropriate relief.
Additionally, any breach on the part of Employee, with respect to any provision
herein, will excuse the Company from any future performance under this
Agreement.
12.    Ongoing Cooperation. Employee agrees to consult with the Company for
thirty (30) days following the Effective Date regarding on-going matters that
commenced during Employee’s employment with the Company and to cooperate with
the Company in connection with disputes between the Company and third parties.
This cooperation may include, but is not limited to, conferring with and
assisting the Company in matters related to software applications, preparatory
work in litigation matters, providing factual information to the Company, and
giving depositions and testimony in judicial and administrative proceedings.
Employee agrees that he will not be paid by the Company for his cooperation,
except that the Company will reimburse Employee for his reasonable out-of-pocket
expenses incurred in connection therewith, provided that such expenses are
approved in advance by the Company.
13.    No Disparagement. The Company and Employee will not make any negative,
disparaging, detrimental or derogatory comments to any third party concerning
the other, or any of their current and former officers, directors, limited
liability company managers, shareholders, employees, representatives, attorneys
and agents, as well as its predecessors, parents, subsidiaries, affiliates,
divisions, and successors in interest.
14.    Arbitration. Any and all disputes, controversies or claims arising under
or in any way relating to the interpretation, application or enforcement of this
Agreement, Employee’s employment with the Company, any claim for benefits, or
Employee’s separation of employment from the Company, including without
limitation any claim by Employee that he was fraudulently induced to enter into
this Agreement, or claims relating to the general validity or enforceability of
this Agreement, shall be settled by final and binding arbitration under the
auspices and rules of the American Arbitration Association. Any such arbitration
must be filed in Orange County, California, and the laws of the State of
California shall control except where federal law governs. The prevailing party
in any such arbitration proceeding shall be entitled to reasonable costs and
attorney’s fees. The award of the arbitrator is to be final and enforceable in
any court of competent jurisdiction.
15.    Entire Agreement. This Agreement constitutes the entire agreement between
Employee and the Company and supersedes and cancels all prior agreements, oral
or written, if any, between Employee and the Company.
16.    Waiver and Modification. The failure to enforce any provision of this
Agreement shall not be construed to be a waiver of such provision or to affect
either the validity of this Agreement or the right of any party to enforce the
Agreement. This Agreement may be modified or amended only by a written agreement
executed by Employee and the undersigned representative of the Company.
17.    Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties hereto relative to the
subject matter hereof. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any party hereto. All prior discussions
and negotiations have been and are merged and integrated into, and are
superseded by this Agreement.
18.    Severability and Savings Provision. In the event that any provision of
this Agreement should be held to be void, voidable, or unenforceable, the
remaining portions hereof shall remain in full force and effect. Additionally,
in the event that any portion of this Agreement is deemed void or unenforceable,
the parties will be excused from performing that portion of the Agreement.
19.    Governing Law. This Agreement shall be construed in accordance with, and
be governed by the laws of the State of California, both procedural and
substantive.
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
Del Taco LLC
    
By:_______________________________
Jack T. Tang
General Counsel


I have carefully read this Agreement and understand that it contains a release
of known and unknown claims. I acknowledge and agree to all of the terms and
conditions of this Agreement. I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.




Dated: ________________, 2019    By:_______________________________
David A. Pear


        